TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00511-CR


Ex parte David Allen Cronin





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. WR2006-269, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

David Allen Cronin perfected an appeal from an order denying habeas corpus relief. 
The clerk's fee has not been paid and the clerk's record has not been filed.  The Court notified
appellant's attorney that the appeal would be dismissed if the clerk's record was not paid for by
October 23, 2006.  The Court received no response to this notice and payment has not been made. 
The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).


				___________________________________________
				W. Kenneth Law, Chief JusticeBefore Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   December 21, 2006
Do Not Publish